PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




TEXAS INSTRUMENTS INCORPORATED
P O BOX 655474, MS 3999
DALLAS TX TEXAS 75265

In re Application of YIKI et al.
Appl. No.: 16/667,051
Filed: 29 October 2019
Attorney Docket No.: TI-79329A
For:  PACKAGED SEMICONDUCTOR DEVICE
::::



DECISION GRANTING PETITION
37 CFR 1.144





This is a decision on the petition filed on June 21, 2022, under 37 CFR 1.144, requesting withdrawal of the requirement for restriction mailed January 25, 2022.

The petition is GRANTED.

A review of the record indicates that a requirement for restriction, specifically for newly submitted claims directed to an invention independent or distinct from the invention originally claimed, was issued on January 25, 2022. Examiner indicated that because petitioner had received an action on the merits for the originally presented invention, the invention had been constructively elected by original presentation for prosecution on the merits, and withdrew claims 58-61 from consideration.

The restriction requirement of January 25, 2022, is withdrawn and claims 58-61 are rejoined for examination. The application will be withdrawn from appeal and forwarded to the Examiner for further action on the merits consistent with the decision herein.

Any inquiry regarding this decision should be directed to Eliseo Ramos-Feliciano, Supervisory Patent Examiner, at (571) 272-7925.

/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Patent Examining Technology Center 2800

JT/erf:jw